UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2395


SIMHAH TAMAR,

                Plaintiff - Appellant,

          v.

GEICO CASUALTY COMPANY; GEICO INDEMNITY COMPANY; GEICO
GENERAL INSURANCE COMPANY; GOVERNMENT EMPLOYEES INSURANCE
COMPANY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:10-cv-01067-CMH-IDD)


Submitted:   April 19, 2012                 Decided:   April 24, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Simhah Tamar, Appellant Pro Se.     Joel Jacob Borovsky, JACKSON
LEWIS, LLP, Reston, Virginia; Bruce Stephen Harrison, Fiona W.
Ong, SHAWE & ROSENTHAL, LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Simhah     Tamar      appeals    the   district   court’s     order

granting Defendants’ motion for summary judgment and dismissing

her employment discrimination suit.         We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.           Tamar v. Geico Cas. Co.,

No. 1:10-cv-01067-CMH-IDD (E.D. Va. Oct. 18, 2011).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   the    court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                     2